Citation Nr: 0818279	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  03-22 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a total hysterectomy 
with a suspended bladder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1990 to October 1991 with additional unverified 
service in the Reserves.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from March 2002 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 2006, the Board 
remanded the claim to schedule the veteran for a Video 
Conference hearing.  In April 2008, the veteran testified at 
a Video Conference hearing before the undersigned; a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has both active and Reserve duty and it does not 
appear that the full extent of her service has been verified, 
or that complete service records have been retrieved.  An 
effort should be made to do so now, to include obtaining any 
Reserve duty records, and service treatment records dating 
from 1977 until she was discharged in 2002. 

It appears that pertinent medical evidence remains 
outstanding.  At her April 2008 Video Conference hearing, the 
veteran indicated she was treated by VA after she was on 
active duty at Fort Sill, then at El Paso and Albuquerque.  
She indicated that she was treated with a hormone insertion 
cream and vitamins with iron.  She then received a blood 
transfusion in 1993 and 1994 or 1995.  The veteran also 
submitted a VA ultrasound report from El Paso dated in March 
1996 that noted a clinical history of irregular menses with 
heavy flow and anemia.  The impression was mixed echogenic 
mass on the right.  Aside from the March 1996 report 
submitted by the veteran, VA treatment records prior to the 
year 2000 have not been associated with the claims file.  As 
such records may have some bearing on the veteran's claim and 
are constructively of record, they must be obtained.  

The veteran, who is a nurse practitioner (and her MOS was 
OB/GYN nurse), contends that there is a direct link between 
excessive bleeding and subsequent anemia on active duty and 
her hysterectomy procedure (and suspended bladder).  Active 
duty records included a May 1991 ultrasound that showed that 
she had bilateral multiple small ovarian cysts.  An April 
1991 record noted a history of "swelling-fluid retention."  
An undated record included a diagnosis of anemia.  Subsequent 
medical records while she was in the Reserves, included an 
April and August 1995 report of medical history of being 
treated for a female disorder and having a change in 
menstrual pattern.  March and April 1999 records included a 
diagnosis of anemia and irregular menstrual periods.  In 
April 2002, the veteran was provided a VA gynecological 
examination, in which it was noted that the claims file was 
unavailable for review and the examiner did not provide an 
opinion as to whether or not there was a relationship between 
the veteran's in service occurrences and her current 
disability.  As such a new VA examination is necessary to 
determine whether such a causal link exists. See 38 C.F.R. § 
3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make exhaustive 
efforts to locate the veteran's service 
treatment records for both her periods of 
active duty and for her Reserve service.  
Such efforts should include requesting the 
records from her Reserve unit in Chicago, 
Illinois and El Paso, Texas and making an 
additional request for the records from 
NPRC.  The RO/AMC should document all 
efforts made.  If after exhaustive efforts 
the RO/AMC is unable to obtain all or part 
of the veteran's service treatment 
records, it should so certify for the 
file.

2.  The RO/AMC should obtain a complete 
record of all the veteran's dates of 
active duty, active duty for training 
(ACDUTRA) and inactive duty training 
(INACDUTRA) from 1977 to the 2002.

3.  The RO/AMC should ask the veteran to 
identify all sources of treatment or 
evaluation she has received for any 
gynecological and bladder disorder and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources identified. 

4.  After all available service treatment 
records are received; schedule the veteran 
for an appropriate VA examination(s), to 
determine the nature and etiology of the 
veteran's need for a total hysterectomy 
with a suspended bladder.  The claims file 
should be made available to the examiner 
and reviewed.  Based on the exam and the 
review, the examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (probability of fifty 
percent or more) that the veteran's 
documented active duty occurrences of 
anemia, ovarian cysts, and swelling-fluid 
retention (or any other related matters 
that may be shown during verified periods 
of active duty, ACDUTRA, or INADUCTRA 
after above-mentioned development is 
complete) caused or aggravated her 
currently diagnosed disorder, to include 
whether they led to the veteran's total 
hysterectomy with bladder suspension.  A 
rationale for any opinion is expressed 
should be included.

5.  The RO/AMC should then readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the RO/AMC should 
issue an appropriate supplemental 
statement of the case and provide the 
veteran the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



